DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 13, 17, 21, and 28-49 are withdrawn.
Claims 6, 11-12, 14, 19-20, 22-27 and 50 are canceled.
Claims 1-5, 7-10, 15-16, and 18 are under examination.

Priority
Applicant’s Arguments:  The Office Action maintains that the disclosure of the prior-filed application, Application No. 62/157,395, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The Office Action states that Applicant’s arguments presented in the previous reply dated May 5, 2021 have been considered but are not found persuasive. The Office Action states that “for the reason infra, the claims under examination still fail the written description.” The Office Action further states that “Applicant clearly knows which claims are denied priority and why,” and concludes that the U.S. effective filing date remains set as 05/05/2016 for all claims under examination.
Applicant traverses this rejection for the reasons of record and further for the discussion below with regard to the written description requirements, where Applicant provides a detailed explanation that the pending claims are fully described in the 
Examiner’s Response to Traversal:  Applicant’s arguments have been considered but are not found persuasive.
For the reasons infra, the claims under examination still fail the written description requirement and so no priority is granted thereto to the provisional application.  Applicant’s previous arguments were already addressed and so need not be addressed further. 
The U.S. effective filing date remains set at 05/05/2016 for all claims under examination.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claim 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s cancelation of the claim.  


Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1-5, 7-10, 15-16, and 18 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s Arguments:  Claims 1-10 15-16, 18, and 20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, for allegedly failing to comply with written description requirements. In particular, the Office Action alleges that the claims still encompass billions of annexin variants. Office Action, para. 4 of p. 9. Based on this analysis, the Office Action continue to assert that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors at the time the application was filed, had possession of the claimed invention.
Applicant traverses this rejection, submitting that the pending claims are fully described in the specification as filed, and thus are in compliance with 35 U.S.C. § 112(a), first paragraph, and thus the rejection should be withdrawn.
As an initial matter, Applicant notes that Claim 1 has been amended herein to recite, in part: “a variant of an annexin selected from the group consisting of annexin Al, annexin A2, annexin A3, annexin A4, annexin A5, annexin A6, annexin A7, annexin A8, annexin A9, annexin Al0, and annexin A13, and wherein the annexin variant comprises 
Thus, amended Claim 1 requires that the amino acid substitutions are restricted to specific regions of the annexin variant. In light of this amendment, Applicant believes that the Office Action’s concern that the claims are overly broad has been fully addressed. As further explained below, Applicant was in possession of the full scope of the claimed subject matter as demonstrated in the specification and thus the claims do not lack written description.
Claim 1 as amended recites 12 annexin proteins. The specification provides the amino acid sequences of all annexin proteins recited in Claim 1 (see, e.g., Figures 1-2 and Sequence Listing). The specification also provides detailed description specific helices, regions and amino acid positions of the annexin sequences at which substitutions and modifications can be created (see, e.2., JY[0026], [0033] and [0056]-[0057], and FIGS. 1-2 of the specification). In particular, Applicant refers the Examiner to [0059]-[0062] of the specification where the specification as filed provides ample teaching and guidance for the creation of polar-to-nonpolar substitutions in specific amino acid positions recited in the claims. Furthermore, the specification as filed provides detailed teaching of annexin variants capable of binding to one or more phospholipids, particularly phospholipids expressed on the surface of cancer cells only, or expressed in a different amount on the surface of cancer cells compared to healthy, normal mammalian cells (see, e.g., [0047], [0055]). Accordingly, all claimed variants and amino acid substitutions of the recited annexins are supported in the specification because they are defined by structure 
Claim 1 also recites an immunostimulatory agent comprising (1) TNFa or a fragment, monomer, multimer, variant, mutein, post-translationally modified version thereof. In this regard, Applicant refers the Examiner to paragraphs [0071 ]-[0072] of the specification where Applicant clearly explains that the immunostimulatory agent can be a TNFa polypeptide, which can be a full protein, a precursor or fragment thereof (as described in U.S. Pat. No. 7,892,558). For example, the TNFa polypeptide can be in human or murine form (see also FIG. 5 of the specification). The TNFa polypeptide can be post-translationally modified, e.g., glycosylated or non-glycosylated TNFa. At paragraph [0073], Applicant further provides several examples of TNFa variants that can be useful for the presently claimed invention, including those that are genetically modified (e.g., muteins) or chemically modified. Furthermore, paragraphs [0078]-[0087] and FIG. 4 of the specification provide detailed description of conjugates including an annexin variant to an immunostimulatory agent such as TNFa as recited in the claims.
Taken together, Applicant submits that the conjugates being claimed are fully described in the specification as filed and, thus, in compliance with 35 U.S.C. § 112(a), first paragraph.

Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The examiner acknowledges that claim 1 has been narrowed.  However, it still encompasses at least the billions of variants of previous claim 7.  Thus, the scope of the claims far outweighs the teachings of the specification and so the large genus of the instant claims above fails the written description requirement.
Figures 1-2 provide wild-type annexins and so do not provide written description of functional species within the claimed genus.  This was previously stated.
Applicant then states that the specification teaches places for substitution.  This is merely a wish for an invention, not a showing of a functional annexin variant.  Thus, it is not a showing of possession.  The teachings of paragraphs 0059-0062 were previously addressed.  No functional annexin variants are taught therein and so this argument by Applicant does not help obviate this rejection.  Paragraph 0047 provides no sequence of a tested and functional annexin.  Paragraph 0055 teaches wild type annexin A5 and a non-functional variant thereof.  Neither is within the genus of amended claim 1.
Applicant’s arguments essentially are that they have verbatim recitation of the claim language in the specification, which is a genus.  However, this does not satisfy the written description requirement because it is not a showing of functional species within the recited genus.  Said another way, contemplation of a genus is not sufficient here to provide adequate written description for the reasons of record.  Species are required.  
The description of TNFalpha variants is of no moment here and so Applicant’s arguments over the same are off-point.  
Taken together, this rejection must clearly stand.

Claims 1-5, 7-10, 15-16, and 18 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s Arguments:  Claims 6-7 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIJA), second paragraph, for allegedly being indefinite. The Office Action states that the claims are indefinite for reciting substitutions corresponding to positions of SEQ ID NO: 1. In particular, the Office Action asserts that “[flirst, it could be interpreted that the corresponding positions in other annexins have the corresponding position number. ... Alternatively, it could be that the corresponding positions in the other annexins are homologous and not necessarily the same position number. Office Action, para. 4-5 of p. 18. Applicant respectfully traverses this rejection.
“The first step to examining a claim to determine if the language is definite is to fully understand the subject matter of the invention disclosed in the application and to ascertain the boundaries of that subject matter encompassed by the claim. During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.

In the present case, Applicant refers the Examiner to FIG. 2 and paragraph [0026], wherein Applicant provide an amino acid alignment between human annexin A5 (SEQ ID NO: 1 ) with other human annexins Al, A2, A3, A4, A6, A7, A8, A9, A10, and A13 (SEQ ID NOS: 2-13), wherein amino acid positions 16-29, 59-74, 88-102, 135-145, 156-169, 202-231, 259-266, and 305-317 of annexin A5 (SEQ ID NO: 1 ) and corresponding positions of other annexins are clearly indicated (e.g., underlined letters). Accordingly, Applicant submits that the boundaries of the claimed subject matter are clearly delineated in the specification, and thus one of ordinary skill in the art would clearly understand the metes and bounds of the claimed subject matter in light of the teachings provided in the specification. In view of the above remarks, Applicant respectfully requests reconsideration and withdrawal of the rejection of the claims on this ground.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
It is improper to import limitations from the specification into claims.  Thus, an embodiment of the specification is not incorporated into a claim that does not otherwise state the embodiment.  Furthermore, the examiner agrees with Applicant that the broadest reasonable interpretation must be given to a claim.  In that line, the two interpretations provided previously be the examiner fit within the broadest reasonable interpretation and could both would be seen by one of ordinary skill in this art as plausible. 

Claim 2 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant’s Arguments:  Claim 2 is rejected on the assertion that the claim improperly fails to encompass the limitation of the claim on which it depends. Referring to the annexins of claim 1, the Office Action states that “the annexins of claim 2 bind their ligands implicitly.” (emphasis added) Office Action, para. 3 of p. 19. However, in the same paragraph, the Office Action makes the statement that “it is not clear that any can bind PE, PI, PIP, or PIP3,” which directly contradicts with the Office Action’s previous statement that the annexins are presumed to bind their ligands implicitly. Therefore, it is unclear as to what is indefinite in the claim. In view of these remarks, Applicant respectfully requests reconsideration and withdrawal of the rejection of Claim 2 on this ground.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered.  This is not a rejection on indefiniteness but rather improper dependent form and so Applicant’s statements over indefiniteness are off-point.
The examiner previously presented two lines of logic as to why claim 2 is not in proper dependent form.  It may not recite functional ligands.  Even if it does, they are implicitly bound as previously discussed.  Thus, claim 2 remains rejected here for the reasons of record.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicate claims are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-5, 7-10, 15-16, and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Thorpe (WO2006/079120, published 07/27/2006, on IDS), in view of Corti (US2005/0074426, published 04/07/2005) as applied to claims 1-4, 6, 9-12, 14-16, and 18-20 previously, and further in view of Reutelingsperger (US2009/0155170, published 06/18/2009, on IDS) and Ungethum (The Journal of Biological Chemistry, Vol. 286, No. 3, Pg. 1903-1910, 2011, on IDS).
Applicant’s Arguments:  The Office Action rejects Claims 1-10, 15-16, 18 and 20 under 35 U.S.C. § 103 for allegedly being unpatentable over Thorpe in view of Corti (US2005/0074426), and further in view of Reutelingsperger (US2009/0155170) and 
Applicant respectfully traverses this rejection, submitting that the cited references fail to support a prima facie obviousness case under 35 U.S.C. § 103(a). In particular, the cited references, either alone or in combination fail to teach or suggest each and every element of the pending claims, much less render the claimed subject matter obvious.
As an initial matter, claim 1 as currently amended recites the following features: “a variant of an annexin selected from the group consisting of annexin Al, annexin A2, annexin A3, annexin A4, annexin A5, annexin A6, annexin A7, annexin A8, annexin A9, annexin Al0O, and annexin A113, wherein the annexin variant comprises one or more polar-to-nonpolar amino acid substitutions at positions corresponding to amino acid positions 16-29, 59-74, 88-102, 135-145, 156-169, 202-231, 259-266 and 305-317 of SEQ ID NO: 1 in the sequence of the annexin”; and wherein the annexin variant is capable of binding to at least one phospholipid and once bound to the at least phospholipid remains on the cellular surface for a longer period of time compared to the annexin that does not comprise the polar-to-nonpolar amino acid substitutions.” Applicant submits that Thorpe discloses or suggests a conjugate having the above-mentioned features. In particular, Thorpe does not describe any “variant of an annexin containing one or more polar-to-nonpolar amino acid substitutions in the sequence of the annexin,” much less describe variants of the specific annexin proteins recited in the claim, i.e., Al, A2, A3, A4, AS, A6, A7, A8, A9, A10, and A13, having polar-to-nonpolar amino acid substitutions at specific positions as recited in the claims. Additionally, as explicitly acknowledged by the Examiner in the previous Office Action dated March 6, 2020, Thorpe does not disclose 
Moreover, Thorpe does not teach, recommend, or suggest any actions pertaining to rationale and/or methodologies for construction of conjugates of annexin variants having polar-to-nonpolar amino acid substitutions in the sequence of the annexin, let alone expressly provide suggestions for making conjugates of annexin variants having polar-to-nonpolar amino acid substitutions at specific positions in the sequence of the annexin and then fuse to TNFa, as specifically required by the pending claims of the present application. For a prima facie case of obviousness to be established, the references must teach or suggest all of the limitations of the claims. Here, no such teaching or suggestion of the presently claimed conjugates of Claim 1 can be found in the Thorpe reference.
As explained in the previous response dated August 4, 2020, the combined teaching of the remaining references, Corti, Reutelingsperger, and Ungethum, does not remedy the deficiencies discussed above in Thorpe. In particular, with regard to Corti, as already acknowledged by the Office Action, Corti merely describes a conjugate of a tumor-targeting moiety and a cytokine, such as TNFa. As such, Corti adds nothing to remedy the above deficiencies in the teachings of Thorpe. Therefore, even if it were appropriate to combine Corti with Thorpe — which it is not -, one still does not arrive at the conjugate of Claim 1 as amended.
Reutelingsperger and Ungethum, either alone or in combination, also fail to remedy the deficiencies discussed above in Thorpe or Corti. In particular, contrary to the Office Action’s assertion that Ungethum provides the elected species (Office Action, para. 
Claims 2-10, 15-16, 18 and 20 directly or indirectly depend from pending Claim 1 and incorporate all of the elements recited therein. Therefore, for at least the reasons recited for Claim 1 above, the cited references do not support a prima facie obviousness case under 35 U.S.C. § 103(a). In addition, Claims 6 and 20 have been canceled herein without prejudice. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of Claims 1-5, 7-10, 15-16, and 18 on this ground.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.   
Applicant’s arguments that each and every element of the claims is not taught by the references is not found persuasive as they have failed to point out any element missing from the obviousness argument.  
Thorpe need not teach the claims.  This is an obviousness argument based on additional references.  Attacking a single reference does not obviate this rejection because it is the combined teachings of all the cited references that render the claims obvious.  Thus, Applicant’s arguments over Thorpe, or any other reference, alone are not persuasive.  The annexin variants are provided by other references as already outlined 
Applicant then illogically outlines what is missing from each additional reference.  They fail to see the rejection as a whole and so provide only arguments that are off-point.  Each reference clearly adds claim elements.  Stating the opposite is not logical.  Applicant alleges it is not proper to combine reference such as Cort and Thorpe.  This is unsupported opinion and not persuasive. 
The teachings of Ungethum required for the obviousness argument were cited correctly.  Thus, Applicant’s accusation that elements of the claim were not cited from the Ungethum reference is incorrect.  Applicant is simply ignoring its teachings.  In summary, Applicant fails to provide any claim element not taught by the combination of art and their opinions that one cannot combine the references are unsupported by any rationale.  Thus, taken all together, this rejection must stand.
It is recommended that Applicant amend claim 1 to recite a sequence identifier that is a functional fusion of an annexin variant and TNFalpha.  Such a fusion may still be obvious or may not be obvious.  

New Objections
Claim Objections
Claim 1 is objected to because of the following informalities:  The term “and” is required before post in the penultimate line.  

Claim 7 is objected to since Ser, Thr, and Tyr are polar residues.  They can form hydrogen bonds.  Yet, they are used in the claim as nonpolar residues.  
Appropriate correction is required.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642